DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/10/22.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device for introducing helium gas…” in claim 18; and “a device for temporally separating one or more species…” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 & 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite: 
…directing a stream of droplets or charged droplets having one or more disulphide (S--S) bonds so as to pass through an electric field region determined by an electrode, the electrode being arranged downstream of a nebuliser or electrospray probe, and an ion inlet of a mass spectrometer so as to cause the breaking of a portion of the disulphide bonds.
That is, the claim states that the electrode is downstream of the ion inlet, and that the ion inlet causes the breaking of the disulfide bonds. Neither such limitation is described in the original disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 17 and 22 recite, “ in use, an ion inlet of a mass spectrometer, wherein in use…” It is unclear whether the limitations following the phrase “in use” are part of the claimed ion sources, or are simply part of an intended use of the ion sources. The phrase "is use" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Given that most of the limitations at issue describe a series of steps to be performed with positively recited portions of the claim, the limitations at issue will be understood to be non-limiting descriptions of how one might use the claimed ion sources. 
Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 19-21 recite “A mass spectrometer as claimed in…” in their respective preambles; however, claim 17, upon which they depend, is directed to an ion source. It is unclear whether claims 19-21 are referring to the ion source of claim 17, or just to its mass spectrometer component. Accordingly, the claims are indefinite. The claims will be examined as though they reference the whole ion source.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li, Gongyu, et al. "Direct sequencing of a disulfide-linked peptide with electrospray ionization tandem mass spectrometry." Analyst 140.8 (2015): 2623-2627 [Li].

Regarding Claim 17:
Li teaches an ion source (abstract describes an ESI ion source) comprising: 
a nebuliser or electrospray probe for nebulising a sample (Fig.4-ESI source); 
an electrode arranged downstream of the nebuliser or electrospray probe (Fig. 4 -MS inlet); and 
an electric field region determined by the electrode (as shown in Fig. 4, there is an electric field between the inlet and the electrospray probe) and, in use, an ion inlet of a mass spectrometer, wherein in use a stream of charged droplets of first biomolecules comprising one or more disulphide (S--S) bonds is directed so as to pass through the electric field region without substantially impacting the electrode so as to form product or analyte ions.	The above italicized limitation is understood to be a series of non-limiting intended uses of the claimed ion source.

Regarding Claim 18:
Li teaches an ion source as claimed in claim 17, further comprising a device for introducing helium gas or a mixture including helium gas into the nebuliser or electrospray probe. The claimed device for introducing helium gas is interpreted under 35 USC 112(f), and is understood to correspond to the disclosure of a tube in instant PgPub paras 195, 328. As can be seen in Fig. 4a of Li, tubes are connected each electrospray probe. Such tubes anticipates the claimed tubes.

Regarding Claim 19:
Li teaches a mass spectrometer as claimed in claim 17, further comprising a mass or mass to charge ratio filter for selecting, filtering or otherwise preferentially selecting one or more species of product or analyte ions and optionally attenuating one or more other species of product or analyte ions. Page 2226, last paragraph, explains that all experiments in Li took place in LTQ-Velos Pro mass spectrometer. Such a mass spectrometer is well-known to include a mass filter.

Regarding Claim 22:
Li teaches an ion source (Fig. 4)comprising: 
a nebuliser or electrospray probe for nebulising a sample (Fig. 4 – ESI probes); 
an electrode arranged downstream, and off-axis, of the nebuliser or electrospray probe (the MS Inlet is said electrode. It is a grounded electrode. It is downstream of the probes relative to the mass spectrometer. Further, it is off axis in that its aperture is not shown to be aligned with either of the ESIs’ apertures.); and
an electric field region determined by the electrode (the electric field region is determined by the position of the grounded MS inlet relative to the biased electrospray probes) and, in use, an ion inlet of a mass spectrometer, wherein in use a stream of droplets or charged droplets generated by the nebulizer of electrospray probe is directed between the electrode and the ion inlet of the mass spectrometer so as to pass through the electric field region without substantially impacting the electrode so as to form product or analyte ions,
wherein a first voltage which is in the range of 3.0-6.0 kV is applied to the nebulizer or electrospray probe (Fig. 2 description, Fig. S10 both describe an ESI high voltage of 3 kV), and the electrode is grounded (as shown in Fig. 4, the MS inlet is grounded).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of US 2015/0144780 A1 [Brown].

Regarding Claim 20:
Li teaches a mass spectrometer as claimed in claim 19, but fails to teach further comprising a device for temporally separating one or more species of product or analyte ions according to their ion mobility, differential ion mobility or collision cross section.
Brown teaches using an ion mobility spectrometer (IMS) in conjunction with an ion source and a mass spectrometer. Fig. 2. Brown explains that an IMS temporally separated ions by their mobilities. See Brown para 18, Claim 7. It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the IMS of Brown to the spectrometer of Li. One would have been motivated to do so since this would allow one to further identify parent ions by mobility (Brown para 18), and since Brown teaches that embodiments including the IMS are particularly beneficial for analyzing disulfide linked biomolecules (Brown para 134).

Regarding Claim 21:
The modified invention of claim 20 teaches the mass spectrometer as claimed in claim 20, further comprising one or more collision, fragmentation or reaction cells which are arranged to collide, fragment or react one or more species of product or analyte ions (Li Fig. 4 describes an ESI-CID-MS. CID is Collisional Induced Dissociation, which is the claimed component).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881